Citation Nr: 1717366	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-26 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 28, 2011, and in excess of 50 percent from September 28, 2011. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection and assigned a 10 percent rating for PTSD, effective March 31, 2010.  In a September 2011 rating decision, the RO increased the rating to 30 percent, effective March 31, 2010.  In an October 2011 rating decision, the RO increased the rating to 50 percent, effective September 28, 2011. 

In his September 2011 substantive appeal, the Veteran requested a videoconference hearing before the Board.  He was scheduled for a hearing in May 2013; however, he failed to appear for the hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2016).

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran raised the matter of unemployability during the pendency of his initial rating claim.  Therefore, the issue of TDIU is raised by the record, and as such, it is before the Board.

In September 2014, the Board remanded these issues for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

A remand is necessary because the RO did not substantially comply with the directives issued by the Board in the September 2014 remand.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

Specifically, in the September 2014 remand directives, the Board ordered the AOJ to schedule the Veteran for a new PTSD examination.  As part of the examination, the examiner was to estimate the Veteran's Global Assessment of Functional (GAF) Scale score, and to provide an opinion as to its impact on the Veteran's ability to work.  Although a new examination was provided, a GAF score and the opinion as to the Veteran's employability were not included in the examination report.  Therefore, on remand, a medical opinion as to these issues is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion as to the following:

a) An estimate of the Veteran's GAF score at the time of the November 2016 VA examination, using DSM-IV standards.  If the examiner finds it is not possible to estimate such score, he or she should state why that is so.

b) Based on a review of the claims file, the examiner should provide a functional assessment of the Veteran's PTSD on his ability to work, without consideration of his age or nonservice-connected disabilities.  

A rationale for all opinions expressed should be provided.  If the examiner cannot render any of the opinions requested, he or she should explain why.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.

2.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



